Citation Nr: 1130527	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-46 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hernia repair.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.  

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for chronic fatigue and sleep disturbance, claimed as due to undiagnosed illness.  

5.  Entitlement to an increase in the 20 percent evaluation currently assigned for status post anterior cruciate ligament reconstruction and partial medial and lateral meniscectomies of the right knee.  

6.  Entitlement to an increase in the 10 percent evaluation currently assigned for degenerative joint disease of the right knee.  

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January2008  and December 2008 RO decisions.  A hearing at the RO before the undersigned was held in March 2011.  

The issue of service connection for chronic fatigue and sleep disturbance, claimed as due to undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  At the hearing before the undersigned in March 2011, prior to the promulgation of a decision in this appeal, the Veteran's attorney advised VA that the Veteran wished to withdraw his appeal of the claim of service connection for hernia repair.  

2.  Service connection for a low back disability was finally denied by an unappealed rating decision in January 1992.  

3.  The evidence received since the January 1992 RO decision concerning the claim for a low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

4.  The Veteran does not have a low back disability at present which is related to service, or that is causally related to, or otherwise aggravated by his service-connected knee disability.  

5.  The Veteran's degenerative joint disease of the left knee is at least as likely as not causally related to his service-connected right knee disability.  

6.  The Veteran's right knee disability is manifested principally by pain, arthritis, limitation of motion, and instability, without subluxation or other impairment of the knee or ankle, and no additional functional loss of use due to pain or during flare-ups.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of service connection for hernia repair by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The January 1992 RO decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

3.  New and material evidence has been received to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

4.  The Veteran does not have a low back disability due to disease or injury which was incurred in or aggravated by service, nor may any current arthritis be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by the service-connected knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  

5.  The Veteran's degenerative joint disease of the left knee is proximately due to the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.310 (2010).  

6.  The schedular criteria for an evaluation in excess of 20 percent for status post anterior cruciate ligament reconstruction and partial medial and lateral meniscectomies of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.45, 4.71a, Part 4, including Diagnostic Codes 5010-5257 (2010).  

7.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5010 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2007 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and available private medical records which the Veteran was willing to cooperate in obtaining, have been obtained and associated with the claims file.  (The Veteran did not assist in the obtaining of records from the Spine and Brain Clinic.  See his August 2008 statement.  They apparently sought to charge a fee of $114 to copy the records.)  The Veteran was examined by VA several times during the pendency of this appeal and testified before the undersigned member of the Board at the RO in March 2011.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to the additional records submitted in March 2011, dated between November 2007 and February 2011, those relating to the back, show only complaints and current disability consistent with the state of the record prior to the receipt of this evidence.  Therefore, the RO may be viewed as having considered such information, and no purpose would be served by first referring them to the RO for further consideration.  As to the references to the right knee in these records, as they only show complaints of pain and non-specific decreased motion, complaints already known, they likewise need not be referred to the RO for initial consideration.  Because the Board is granting service connection for left knee disability in this decision, no prejudice could accrue to the Veteran for failing to refer these records to the RO for its consideration of them with respect to that issue.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  



Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2010).  When aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and an arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing in March 2011, the Veteran through his attorney withdrew his appeal of the claim of service connection for hernia repair.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  

Finality

Before reaching the merits of the claim, the Board must first rule on the matter of reopening of the Veteran's claim for a low back disability.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability was finally denied by the RO in January 1992.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the January 1992 rating decision which denied service connection for a low back disability included the Veteran's service treatment records which showed treatment for non-traumatic mechanical low back pain on several occasions from November 1989 to January 1990.  When seen in November 1989, the Veteran denied any specific injury or trauma and reported a history of low back pain off and on for six years.  There were no signs or symptoms of radiating pain and x-ray studies of the lumbosacral spine were negative.  The diagnosis was probable mechanical low back pain.  The service records showed no further complaints or treatment for any low back problems, and the Veteran made no mention of any back problems on a Medical Evaluation Board (MEB) examination in April 1991, and no pertinent abnormalities were noted.  

By rating action in January 1992, the RO denied service connection for a low back disability on the basis that there was no evidence of a chronic low back disability and that the Veteran's symptoms in service were acute and transitory.  

The evidence added to the record since the January 1992 rating decision includes VA and private medical records showing treatment for low back problems since 2007, and the Veteran's testimony that he has had chronic low back problems since service.  A VA MRI in November 2007 showed an annular tear and central disc protrusion at L5-S1.  

In this case, the prior final rating decision which denied service connection for a low back disability was based on a finding that the Veteran's low back symptoms in service were acute and transitory and that there was no disability at the time of service separation.  The evidence added to the record since that rating decision includes diagnoses of a current low back disability.  

Additionally, the Veteran's testimony and the lay statements from family members concerning his in-service experiences and continuity of his symptomatology since service is presumed credible for the limited purpose of reopening the previously disallowed claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's testimony and lay statements are new, in that they were not previously considered by the RO, and are material since they relate to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  As the Board finds that the additional medical records and the lay statements and Veteran's testimony are new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for a low back disability is reopened, the Board must next determine if it will be prejudicial to the Veteran if the Board addresses the merits of the claim.  In this regard, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence has already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he has a disability at present which had its onset in service, and why the current evidence was insufficient to award the benefits sought.  The Veteran's service treatment records and all VA and available private medical records have been obtained and associated with the claims file.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review the issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the Board must analyze and weigh the probative value and assess the credibility of the relevant evidence and provide a statement of reasons for accepting or rejecting the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Back Disability

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board also must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As indicated above, the evidentiary record includes numerous VA and private medical records showing treatment for various maladies from 1996 to the present.  Other than back pain associated with kidney stones in August 2004, the evidence does not show any complaints, treatment or abnormalities referable to any low back problems until February 2007.  A private medical report, dated in February 2007, showed that the Veteran was seen for low back pain of two to three days duration.  The Veteran made no mention of any chronic or recurring back problems and no reported history or findings of a chronic back problem was noted.  The impression was low back pain and muscle spasm.  

A VA outpatient note, dated in December 2007, showed that the Veteran was seen for low back pain.  The Veteran denied any recent history of trauma or any radiating pain, and said that his back pain had gotten worse over the last few weeks.  

A private medical report, dated in March 2008, does show that the Veteran reported a history of low back pain since the 1980's, and at that time (2008), the examiner indicated that the Veteran had symptoms of low back pain, osteoarthritis/ degenerative joint disease, bulging and herniated disc at L5-S1.  However, the examiner herself did not endorse a long standing presence of back disability dating to service.  

The Veteran was examined by VA in October 2008 and November 2010, to determine the nature and etiology of his current low back disability.  The examiners indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and objective findings.  The examiners noted that the Veteran was treated for low back pain on several occasions in service from November 1989 to January 1990, but that he was not shown to have any low back problems or abnormalities on a MEB evaluation at service separation.  The Veteran reported a history of intermittent treatment since his discharge from service, but denied any history of an injury or trauma, and said that said his back problems had significantly worsened over the last couple of years.  

In October 2008, the examiner opined that it was less likely than not that the Veteran's current low back disability was caused by or related to military service.  The examiner noted that while the Veteran was treated for low back problems in service, there was no evidence of any disability at the time of service separation or until some 14 years after service.  Given the Veteran's physically demanding employment history since his discharge from service (truck driver/beverage sales, coal mine blaster, and mine inspector) and the absence of any documented injury or pertinent complaints or abnormalities until 2007, the examiner opined that the Veteran's current low back disability was more likely due to normal wear and tear from his jobs and life in general since his discharge from service.  

In another VA examination report dated in November 2010, the examiner opined that the Veteran's current low back disability was not related to service and was not caused or aggravated by his service-connected knee disability.  He noted that there was no evidence of a low back disability at the time of service separation or any objective evidence of a back problem from late 1991 to 2007, and opined that the Veteran's low back disability was more likely due to the accumulative occupational effect of his various jobs since service.  

In this case, the Board finds the VA opinions persuasive, as they were based on a thorough review of the record and included a detailed discussion of all relevant facts.  The examiners offered rational and plausible explanations for concluding that the Veteran's current low back disability was not related in any way to service or to his service-connected knee disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  

Concerning the Veteran's testimony, while he is competent to provide evidence regarding symptoms he has experienced, any such assertions must be weighed against other contradictory statements and objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  

As to the Veteran's assertions, the Board does not consider them credible.  In this regard, the Board notes that while the evidentiary record includes numerous medical reports from 1996 to the present, the first reported complaint of any back problem was in February 2007, at which time, the Veteran reported back pain for two to three days.  Significantly, the treatment report did not reflect any history of a chronic back problem.  

Moreover, the Board notes that the Veteran specifically denied any history of recurrent back pain or easy fatigability on a Report of Medical History for an employment safety examination in April 2006, and no pertinent abnormalities were noted at that time.  That the Veteran would report a history of multiple medical problems on a comprehensive medical examination in 2006, including hypertension, kidney stones, and an ongoing umbilical hernia disability, but not mention what he now claims have been chronic back problems for more than a decade is not believable or credible.  

Similarly, the Board finds that the laystatements from the Veteran's wife, mother, friends and co-workers are neither probative nor informative as to the nature or etiology of his current low back disability and are accorded little or no evidentiary weight.  Most of the information offered in all of the laystatements was general in nature and was to the effect that they observed that the Veteran had chronic knee and back problems, in the case of his co-workers, for as long as they have known him, and from his wife and mother, ever since service.  

Another friend who knew the Veteran since just before he entered service said that he had no physical problems prior to service and that he has observed the Veteran's deteriorating health since he was discharged from service.  All of them asserted that the Veteran was not one to seek medical attention and that since service, the Veteran's health had deteriorated such that he now required regular medical treatment.  They also all asserted that the Veteran missed a lot of time at work because of his chronic back (and knee) problems.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible." Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  While competency is a legal determination, credibility "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)). 

Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes, however, that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

As to his co-workers, two of them have known the Veteran for no more than five years (at the time of their statements), and another first encountered the Veteran four years or so after service.  Thus, their observations were at a time too far removed from service to be of any probative value to establish a causal relationship to service.  As to the Veteran's long-time friend, his observations of the Veteran's deteriorating health over the years is consistent with the VA medical opinion that the current low back disability was due to normal wear and tear since service.  As indicated above, none of the laystatements included any specific information and were general in nature, offering only anecdotal accounts of the Veteran's problems over the years.  Further, none of them are shown to be qualified through education, training, or experience to offer a medical diagnoses or opinion as to the etiology of any current back disability.  Thus, the Board finds their statement to be of little or no probative value or evidentiary weight.  

Concerning the statements from the Veteran's wife and mother, while the Board does not doubt their sincerity, it does find that there is a clear bias and a personal interest in the outcome of the claim which raises serious questions as to the probative value of their statements.  Moreover, their assertions that the Veteran had chronic back problems since service, at times so severe that he could not work, suffers from the same inconsistency and lack of objective evidence as the Veteran's assertions.  Specifically, the evidence showed that while the Veteran was seen for right knee problems as early as 1996, he never once mentioned what he now claims to have been chronic back problems until 2007.  That the Veteran suffered from chronic back problems which were so severe that he missed time at work on numerous occasions - a problem that he always believed was service related, but that he never sought any medical attention until some 16 years after service is not believable.  Their account of the Veteran's chronic back problems since service is further undermined by the Veteran's specific denial of any history of back problems on an April 2006 employment safety examination.  Accordingly, the Board finds these statements to be of no meaningful probative value and declines to assign them any evidentiary weight.  

Concerning the attorney's argument that the Veteran's post-service employment did not require any significant lifting and, therefore, there was no basis for the VA examiner to conclude that his back disability was due to the cumulative occupational trauma (T p.3), the attorney is not shown to posses any medical expertise nor is she competent to render a medical diagnosis.  Furthermore, while the Veteran testified that he did not do any significant lifting in any of his jobs since service, in a letter received in July 2000, he reported that his jobs required a lot of walking, bending and getting down on his knees.  Further, letters from fellow employees described the extensive physical demands of working as a mine inspector, and indicated that there was a lot of walking, up and down elevator conveyor belts, and climbing involved in completing their job assignments, and that the Veteran had difficulty performing those duties in the last few years.  Thus, to the extent that the attorney attempts to minimize the physical demands of the Veteran's employment, the Board finds her contentions unpersuasive and of little probative value.  

Similarly, while the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Moreover, the Board finds that the Veteran is not a credible or reliable historian, and that his assertions as to the onset of his current back problems is not only unsupported by any credible or competent evidence, but is contradicted by the objective evidence of record and, therefore, is of no probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

As there is no competent medical evidence of record suggesting a connection between the Veteran's current low back disability and service or his service-connected knee disability, and no credible evidence of any complaints or manifestations until many years after his discharge from service, the greater weight of the evidence is against the claim.  

Left Knee Disability

The Veteran contends that his left knee problems are the result of overuse from favoring the service-connected right knee, which placed added stress on the left side and resulted in pre-mature excessive wear and tear.  The Veteran also testified that he fell and injured the left knee when his right knee gave-way while carrying bags of groceries for his mother.  (T p.6).  

Regarding his contentions, the Board notes that when treated at a private emergency room following his left knee injury in February 2008, (apparently the occasion when he was helping his mother), the Veteran reported that he fell when his left knee gave out while lifting.  It is significant to note that while the Veteran informed the examiner of his history of right knee and low back problems, he did not indicate that his right knee gave way nor did he describe any involvement of his right knee in causing his fall or the resulting ACL tear of the left knee.  

Furthermore, the Board notes that when seen for left knee pain by VA in April 2008, the Veteran reported that he injured his left knee two months earlier when his left knee "buckled" and that all of his weight went onto the left knee causing him to fall.  He said that it happened very quickly, and that he had trouble with the left knee ever since.  

As to the Veteran's testimony that his right knee gave-way causing him to fall and injure the left knee, since his recent statements are inconsistent with prior statements he made to healthcare providers at a time more proximate to his initial treatment for the left knee injury, they are not accorded probative value.  While it is understandable that the Veteran may not have reported every detail of his injury initially, the fact that he did not report any involvement of the right knee when describing the injury to healthcare providers two months after the fact and, moreover, reported that his left knee buckled causing him to fall, raises serious questions as to his reliability as an accurate historian.  

As to documented medical evidence, this shows that the Veteran was first treated for left knee problems by VA in March 2005.  The impression at that time was degenerative joint disease changes of the left knee with no evidence of swelling or redness and good range of motion.  However, the outpatient note did not indicate that any x-ray studies were taken.  When seen in June 2005, the Veteran reported that his left knee pain had worsened and was noted to have some tenderness on the lateral aspect of the knee.  The Veteran was advised to rest the knee, given anti-inflammatory medication and referred for a knee brace.  When seen by physical therapy in June 2005, there was pain on the inferior lateral joint line with no evidence of instability, and the Veteran was issued a hinged knee brace.  When seen in September 2005, the Veteran reported left knee pain for several weeks.  The examiner noted the Veteran's reported right knee problems and commented that the left knee was apparently taking strain from the right knee over time.  On examination, there was some tenderness and painful limitation of motion in the left knee, but the ligaments were intact and there was no evidence of instability.  X-ray studies revealed mild degenerative joint disease of the left knee and an MRI showed no evidence of internal derangement.  When seen in October 2005, the Veteran reported much improvement in his left knee with pain medication.  

On VA examination of the right knee in July 2007, the Veteran was noted to have an antalgic gait and abnormal weight bearing, bilaterally, with increase wear on the outer edge of both heels.  (A similar finding was described on a VA examination report in February 2010, although it is noted that these examinations were limited primarily to the right knee and were conducted in connection with a claim for an increased rating for the right knee.)   

When examined by VA in November 2007, the examiner indicated that he reviewed the claims file and included a description of the Veteran's complaints, medical history, and objective findings.  The clinical findings on examination were not significantly different from the prior reported findings, and the examiner stated that he could not render an opinion as to whether the Veteran's current left knee disability was due to or aggravated by the service-connected right knee disability without resorting to speculation.  The examiner noted that the Veteran had subjective pain and normal x-rays and an MRI of the left knee except for some small effusion, and that there was no significant "right" knee condition at present.  

The medical reports of record showed no further complaints or treatment for any left knee problems until February 2008, when the Veteran was treated at the private emergency room after he fell and injured the knee.  A private MRI in March 2008 showed a complete tear of the proximal portion of the anterior cruciate ligament.  

VA medical records showed that the Veteran underwent arthroscopy of the left knee in April 2008.  The discharge diagnoses included chondromalacia, loose body and partial tear of the anterior cruciate ligament (ACL).  A second arthroscopic procedure was performed in February 2009.  

In November 2010, the Veteran was examined by VA to determine the etiology of his current left knee disability.  The examiner indicated that the claims file was reviewed and included a detailed description of his complaints, medical history, and findings on examination.  The examiner opined that it was less likely than not that the Veteran's current left knee disability (ACL tear and status post debridement) was caused or aggravated by his service-connected right knee disability.  He noted that the Veteran reported that his left knee pain began around 1998, about seven years after his right knee injury, and that he did not suffer the ACL tear until 2008.  The examiner wrote that while 

damage to one knee ...  can, over many years, result in discomfort and degenerative arthritis in the contralateral knee, it does not lead to tearing of the ACL.  Rather, that kind of damage is the result of acute traumatic injury and is, therefore, not related to [the Veteran's] right knee condition.  Furthermore, there was no evidence that [the Veteran's] left knee ACL tear has been aggravated by his right knee condition.  

As to the etiology of the Veteran's ACL tear of the left knee, the Board finds the VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's ACL tear was not related to service or causally related to, or otherwise aggravated by his service-connected right knee disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  Furthermore, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the November 2010 VA opinion.  

Concerning the Veteran's degenerative joint disease of the left knee, however; the Board finds that the medical evidence of record is, at the very least, in relative equipoise.  Specifically, the evidence showed the Veteran was treated for non-traumatic left knee pain on several occasions beginning 2005, more than a decade after his right knee injury and nearly three years prior to his ACL tear in 2008.  Although there was no objective evidence of instability in the left knee at any time prior to his ACL tear, and an MRI in September 2005 showed the ACL was intact with no evidence of internal derangement, an orthopedic surgeon who evaluated the Veteran at that time indicated that the left knee was apparently taking strain from the right knee over time.  Moreover, x-ray studies at that time reportedly showed mild degenerative joint disease of the left knee.  

In view of the Veteran's documented medical history, and the November 2010 VA examiner's statement quoted above, the Board finds that with the resolution of reasonable doubt in favor of the Veteran, a basis upon which to establish service connection for left knee degenerative joint disease has been presented.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2010) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Right Knee Disability

The Veteran contends that he has chronic pain, weakness, instability, and limitation of motion in his right knee, particularly on prolonged walking or standing, and believes that he is entitled to a higher evaluation for the service-connected disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran was examined by VA at least three times during the pendency of this appeal (July 2007, February 2010 and November 2010).  The Veteran's complaints and the clinical findings on all of the examination reports were not significantly different and included complaints of pain, swelling, locking, instability, limitation of motion, and flare-ups with physical activity.  The evidence of record also includes numerous VA and private medical records showing treatment for various maladies, including right knee problems from 2004 to 2010.  

The Veteran's right knee disability is currently assigned a 20 percent evaluation for moderate instability, and a separate 10 percent evaluation for arthritis under Diagnostic Code 5010, for limitation of motion to a noncompensable degree under the other appropriate diagnostic codes.   

In order to receive an evaluation in excess of 20 percent based on instability under DC 5257, the Veteran would have to demonstrate impairment of the right knee due to recurrent subluxation or lateral instability to a severe degree.  Here, the clinical findings on the three VA examinations and the numerous VA and private medical reports of record during the pendency of this appeal showed no evidence of subluxation or more than moderate instability.  In fact, while the Veteran was shown to have some instability on VA examination in July 2007, there was no objective evidence of instability on the two most recent examinations in February 2010 and November 2010,(although the Veteran reported that as a symptom).  In any event, absent objective evidence of instability or subluxation in the right knee to a severe degree, there is no basis for the assignment of a higher rating under DC 5257.  

For an evaluation based on limitation of extension under DC 5261, a 0 percent rating is assigned with extension limited to 5 degrees.  A 10 percent rating is assigned with extension limited to 10 degrees, and a 20 percent rating is assigned with extension limited to 15 degrees.  Evaluations based on limitation of flexion provide for a 0 percent rating, with flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees, and a 20 percent rating is assigned for flexion limited to 30 degrees.  DC 5260.  

The normal range of motion for a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

The most severe limitation of motion demonstrated during the pendency of this appeal was on VA examination in July 2007, two months after the Veteran underwent arthroscopy for excision of fragments of ACL which was apparently causing some intermittent locking.  Parenthetically, the surgical report indicated that the joint surfaces and menisci of the right knee were well preserved.  (See May 2007 VA surgical report).  The Veteran's range of motion of the right knee on examination in July 2007, was from zero to 70 degrees.  On subsequent VA examinations in February and November 2010, extension/flexion was from zero to 117, and zero to 105 degrees, respectively.  

As the Veteran was not shown to have flexion limited to 30 degrees or less, or any limitation of extension an evaluation in excess of 10 percent based on limitation of motion under DC 5260 or DC 5261 is not assignable.  The Veteran does have arthritis and some limitation of motion in the right knee, which is to a noncompensable degree.  Therefore, under DC 5010-5003, the appropriate rating is 10 percent, and no higher.  

Other potentially applicable rating codes which may provide a basis for assigning a higher evaluation include DC 5256, but that requires ankylosis of the knee joint, which is not shown.  DC 5258 provides for a 20 percent evaluation for dislocated, semilunar cartilage with frequent episodes of locking, pain and effusion into the joint, and DC 5262 allows for a 20 percent rating when there is malnunion of the tibia and fibula with moderate knee or ankle disability.  However, these manifestations or constellation of symptoms have not been described or demonstrated on any of the medical reports of record.  Moreover, to the extent the Veteran claims them to be present, for the reasons previously described regarding the Veteran's credibility in the context of other claims, the Board does not consider him credible in this context.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  The functional loss must, however, be supported by objective evidence of pathology in the joint.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the Board has considered the Veteran's complaints of chronic pain on prolonged use.  However, the objective findings from the VA examinations and outpatient reports did not show any significant instability or subluxation and no more than moderate limitation of motion, albeit, with pain.  While the Veteran had pain on motion of the right knee on all three VA examinations during the pendency of this appeal, the examiners indicated that there was no additional limitation of motion due to pain or on repetitive movement, and the most current examination in 2010 indicated there was no muscle atrophy, an indication of disuse.  38 C.F.R. § 4.40.  Given these findings, it may be concluded that whatever pain is present, it does not produce functional loss beyond that which has been measured.  

The Board recognizes that the Veteran has chronic right knee pain on a daily basis.  However, the medical reports simply do not show any additional functional loss of use due to pain or on repetitive use of the right knee to a degree commensurate with the criteria for an evaluation in excess of that currently assigned.  Therefore, the Board finds that the overall level of functional impairment is adequately compensated by the evaluations currently assigned.  

In light of the discussion above, the Board finds that the evaluations currently assigned for instability and limitation of motion of the right knee accurately depicts the severity of the conditions for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).  In this case, the Board finds that the manifestations of the Veteran's right knee disability are consistent with the schedular criteria, and there is no persuasive evidence that any manifestations related to the service-connected disability is unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  Moreover, at the hearing before the undersigned in March 2011, the Veteran testified that he was working full-time.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The appeal of the claim of service connection for hernia repair is dismissed.  

Service connection for a low back disability, to include as secondary to the service-connected right knee disability is denied.  

Service connection for degenerative joint disease of the left knee secondary to the service-connected right knee disability is granted.  

An increased evaluation for status post anterior cruciate ligament reconstruction and partial medial and lateral meniscectomies of the right knee is denied.  

An increased evaluation for degenerative joint disease of the right knee is denied.  


REMAND

Concerning the claim of service connection for chronic fatigue and sleep disturbance due to undiagnosed illness, the current medical evidence of record is confusing, and does not provide a clear assessment as to whether the Veteran has a disability manifested by chronic fatigue or sleep disturbance at present, or a qualifying chronic disability which is related to his service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

The Veteran contends that he has suffered from chronic fatigue and sleep disturbance since his service in the Persian Gulf War in 1991, and believes that it is due to undiagnosed illness.  

The medical evidence in this case shows that the Veteran first reported symptoms of fatigue to his private doctor in 2006, at which time he was diagnosed with fatigue.  A diagnosis of chronic fatigue and sleep disturbance was reported on a subsequent treatment note by the same physician in January 2008.  In a letter, dated in March 2008, the physician indicated that the Veteran reported a history of chronic fatigue syndrome (CFS), sleep disturbance and insomnia for many years and said that he takes medicine occasionally to help him sleep.  The physician stated that it was unclear whether the Veteran's CFS was related to Gulf War Syndrome, but indicated that it was a possibility.  

In November 2011, the Veteran was examined by VA to determine the nature and etiology of his reported chronic fatigue and sleep disturbance.  On examination, the examiner indicated that the Veteran had none of the associated major or minor criteria required for a diagnosis of CFS, and noted that the Veteran was able to work full-time without increased absenteeism.  He also noted that the Veteran's fatigue was improved with the use of a sleep medication (Ambien), and commented that in contrast, patients with CFS still experienced debilitating fatigue despite obtaining a greater amount of sleep through the use of sleep medications.  The diagnosis was fatigue of unknown etiology.  However, the examiner went on to opine that the Veteran did not have CFS and that his fatigue was not related to an undiagnosed illness.  

Given the examiner's somewhat confusing diagnosis and medical opinion, it is not clear whether the Veteran suffers from a disability manifested by chronic fatigue which is related to his Persian Gulf War service.  Further, the examiner did not offer any assessment or opinion as to the nature or etiology of the Veteran's reported sleep disturbance.  

Given the medical complexity of this case, the Board finds that the current medical evidence of record is inadequate and that further development of the record is necessary to determine the nature of any impairment and whether the Veteran's complaints represent a chronic undiagnosed disability as contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The following information is provided for the benefit of the VA examiner, so that he or she may have a better understanding of the medical question that the Board must address in order to adjudicate the Veteran's claim.  

Subject to various conditions, service connection may be granted for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. Reg. 75,669 (Dec. 18, 2006).  

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

For VA purposes, the diagnosis of chronic fatigue symptoms requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.  

Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and, if possible, etiology of any identified disability manifested by chronic fatigue or sleep disturbance.  The claims folder and a copy of this remand must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing necessary to arrive at a diagnosis should be performed in connection with this examination, and a complete rationale for all opinions expressed should be provided.  The examiner should provide a response to each of the following:  

a) Is there objective indication of a disability manifested by chronic fatigue or sleep disturbance?  If so, is such symptomatology attributable to a known diagnosed illness, i.e. an acquired or congenital condition, or a manifestation of undiagnosed illness or a medically unexplained chronic multi-symptom illness?  

b) If chronic fatigue or sleep disturbance is verified and can be attributed to a known clinical diagnosis, the examiner should identify it, and offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.  

c) If the examiner finds that there is no evidence of chronic fatigue or sleep disturbance, he or she should so state.  

d) If the examiner finds there is objective evidence of claimed chronic fatigue or sleep disturbance which cannot by history, physical examination and laboratory tests be attributed to a known clinical diagnosis, or that it is a manifestation of a medically unexplained chronic multi-symptom illness, which was not incurred during service, he or she should so state.  

The examiner should describe all findings in detail and provide a complete rationale and basis for any opinions offered.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state, and include an explanation.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


